 

Exhibit 10.4

 

ADDITIONAL ISSUANCE AND EXCHANGE AGREEMENT

 

This Additional Issuance and Exchange Agreement (this “Agreement”), dated as of
March 26, 2018, is made pursuant to that certain Securities Purchase Agreement,
dated as of March 11, 2015, as amended (the “Purchase Agreement”), by and
between EnerJex Resources, Inc. (the “Company”) and Alpha Capital Anstalt (the
“Purchaser”) for:

 

1.The purchase of $4,000,000 of the Company’s Series C Convertible Preferred
Stock (the “Preferred Stock”), which Preferred Stock shall be issued pursuant to
the Certificate of Designation of the Series C Convertible Preferred Stock filed
with the Secretary of State of Nevada, as amended on March 26, 2018 (the
“Certificate of Designation”) and have a Conversion Price equal to $0.06125;

 

2.The exchange of certain Secured Promissory Notes set forth on Annex A attached
hereto (collectively, the “Notes”) for shares of Preferred Stock; and

 

3.The issuance of shares of Preferred Stock in lieu of the issuance of a number
of shares of Parent Stock pursuant to, and as defined in, that certain Agreement
and Plan of Merger, dated October 19, 2017, by and among AgEagle Aerial Systems,
Inc., the Company and certain other shareholders thereof (the “Merger Agreement”
and the merger contemplated thereunder, the “Merger”), which number of shares is
set forth on Annex A attached hereto.

 

4.The issuance of shares of Preferred Stock to the Purchaser in satisfaction of
a commitment fee.

 

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.       Issuance of Preferred Stock.

 

(a)Additional Subscription Amount. At the closing of the Merger, in
consideration for the payment of $4,000,000 (the “Purchase Price”), the Company
hereby agrees to issue, against such payment, to the Purchaser 4,000 shares of
Preferred Stock of the Company. The Company shall deliver to the Purchaser the
shares of Preferred Stock against payment of the Purchase Price.

 

(b)Exchange of Secured Promissory Notes. At the closing of the Merger, the
Purchaser shall exchange the Notes, including all accrued but unpaid interest
thereon, into 236 shares of Preferred Stock.

 



1 

 

 

(c)Merger Consideration. Issuance of 1,624 shares of Preferred Stock in lieu of
26,510,806 shares of Parent Stock that would otherwise be issued to the
Purchaser at the closing of the Merger.

 

(d)Commitment Fee. In satisfaction of that certain Commitment Letter Agreement,
dated as of November 20, 2017, the issuance of 625.60 shares of Preferred Stock.

 

2.       Documents. Except as set forth in the Certificate of Designation with
respect to the Preferred Stock and the shares of Common Stock issuable under the
Preferred Stock (the “Conversion Shares”), the rights and obligations of the
parties hereto shall be identical in all respects to the rights and obligations
of such Purchaser and of the Company with respect to the Series B Convertible
Preferred Stock (“Series B Preferred Stock”) and the Underlying Shares issued
and issuable pursuant to the Purchase Agreement; provided, however, subject to
Section 3(f), where applicable and with respect to the unregistered
characteristics of the Preferred Stock and Conversion Shares (ie. Section 4.1 as
it applies to the Warrant Shares), the obligations of the Conversion Shares
shall be identical to the Company’s obligations with respect to the Warrant
Shares. Any rights of a Purchaser or covenants of the Company which are
dependent on such Purchaser holding securities of the Company or which are
determined in magnitude by such Purchaser’s purchase of securities pursuant to
the Purchase Agreement shall be deemed to include any securities purchased or
issuable hereunder. The Purchase Agreement is hereby amended so that the term
“Preferred Stock” includes the Preferred Stock issued hereunder and “Underlying
Shares” and “Warrant Shares” includes the Conversion Shares and “Subscription
Amount” shall be deemed to include the Purchase Price hereunder.

 

3.       Representations and Warranties of the Company. The Company hereby makes
to the Purchaser the following representations and warranties:

 

(a)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith other than in connection with the
Required Approvals. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

2 

 

 

(b)       No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien (except as contemplated by
the Security Documents) upon any of the properties or assets of the Company in
connection with, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
such Company is a party or by which any property or asset of the Company is
bound or affected; or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected, except, in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

 

(c)       Issuance of the Preferred Stock. The Preferred Stock is duly
authorized and, upon the execution of this Agreement by a Purchaser, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents. The Conversion Shares, when issued in accordance with
the terms of the Certificate of Designation, will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company. The
Company has reserved from its duly authorized capital stock a number of shares
of Common Stock for issuance of the Conversion Shares at least equal to the
Required Minimum on the date hereof.

 

(d)       Affirmation of Prior Representations and Warranties. The Company
hereby represents and warrants to each Purchaser that the Company’s
representations and warranties listed in Section 3.1 of the Purchase Agreement
are true and correct as of the date hereof.

 

(e)       Affirmation of Adjustment to Series B and Series C Convertible
Preferred Stock. The Company represents and warrants that, pursuant to Section
7(b) of the Certificate of Designation to the Series B Convertible Preferred
Stock and the Certificate of Designation, the Conversion Price is currently
$0.06125, subject to further adjustment therein.

 



3 

 

 

(f)       No Duty of Confidentiality. The Company represents and warrants that
all material terms of the transactions contemplated hereunder have been publicly
disclosed and accordingly neither it nor any other Person acting on its behalf
has provided any of the Purchasers or their agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information. The Company acknowledges and agrees that the Purchaser
has not owed, does not owe and will not owe, any duty of confidentiality or
similar obligation under this or any agreement, whether written or oral, to the
Company or any of its Subsidiaries or any of their respective officers,
directors, agents, employees or Affiliates.

 

(g)       Registered Characteristics; Rule 144 Tacking. The Company acknowledges
and agrees that in accordance with Section 3(a)(9) of the Securities Act and
Rule 144, the applicable holding period of the following securities of the
Company held by the Purchaser (and resale status) is as follows:

 

(i)       Immediately upon conversion of the 8.25 Series B Preferred Stock, the
Conversion Shares issuable thereunder shall be freely tradeable and free of any
restrictions on resale or Securities Act legends. The holding period of the
Series B Preferred Stock tacks back to the original issue date which exceeds 6
months.

 

(ii)       Immediately upon conversion of the 396.858 shares of Preferred Stock
held by the Purchaser prior to the closing of the Merger, the Underlying Shares
issuable thereunder shall be freely tradeable and free of any restrictions on
resale or Securities Act legends. The holding period of such securities tacks
back to the original issue date which exceeds 6 months.

 

(iii)       Immediately upon conversion of the 236 shares of Preferred Stock
issued hereunder to the Purchaser pursuant to Section 1.(b), the Underlying
Shares issuable thereunder shall be freely tradeable and free of any
restrictions on resale or Securities Act legends. The holding period of such
securities tacks back to the original issue date which exceeds 6 months.

 

(iv)       The holding period of the shares of Preferred Stock issued pursuant
to Section 1(d) (and Conversion Shares thereunder upon conversion) tacks back to
December __, 2017.

 

The Company agrees not to take any position contrary to this Section 3(f) and,
promptly upon the request of the Purchaser, shall provide a legal opinion of its
counsel to effect the removal of any legends or other restrictions on resale as
set forth above. Upon conversion of the securities in clauses (i) through (iii)
above (and (iv) if then registered or Rule 144 is available), the Company shall
deliver the Conversion Shares required to be delivered by the Corporation
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions and otherwise in compliance
with Section 4.1 of the Purchase Agreement.

 



4 

 

 

4.       Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:

 

i.       Authority. The execution, delivery and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser. This
Agreement has been duly executed by such Purchaser and, when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

ii.       Own Account. Such Purchaser (i) understands that the shares of
Preferred Stock and Conversion Shares are “restricted securities” and have not
been registered under the Securities Act or any applicable state securities law,
(ii) is acquiring the Preferred Stock as principal for its own account and not
with a view to or for distributing or reselling such shares of Preferred Stock
or any part thereof in violation of the Securities Act or any applicable state
securities law, (iii) has no present intention of distributing any of such
Securities in violation of the Securities Act or any applicable state securities
law and (iv) has no arrangement or understanding with any other persons
regarding the distribution of such Preferred Stock (this representation and
warranty not limiting such Purchaser’s right to sell the Conversion Shares
pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. Such Purchaser is acquiring the shares
of Preferred Stock hereunder in the ordinary course of its business. Such
Purchaser does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Preferred Stock or Conversion Shares.

 

iii.       Purchaser Status. Such Purchaser is an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act.

 

iv.       General Solicitation. Such Purchaser is not purchasing the Preferred
Stock as a result of any advertisement, article, notice or other communication
regarding the Preferred Stock published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general solicitation or general advertisement.

 



5 

 

 

v.       Affirmation of Prior Representations and Warranties. Such Purchaser
hereby represents and warrants to the Company that its representations and
warranties listed in Section 3.2 of the Purchase Agreement are true and correct
as of the date hereof.

 

5.       Non-Public Information. The Company covenants and agrees that neither
it, nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that constitutes, or the Company
reasonably believes constitutes, material non-public information, unless prior
thereto such Purchaser shall have consented to the receipt of such information
and agreed with the Company to keep such information confidential. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

6.       Effect on Transaction Documents. Except as expressly set forth above,
all of the terms and conditions of the Transaction Documents shall continue in
full force and effect after the execution of this Agreement and shall not be in
any way changed, modified or superseded by the terms set forth herein,
including, but not limited to, any other obligations the Company may have to the
Purchaser under the Transaction Documents. Notwithstanding the foregoing, this
Agreement shall be deemed for all purposes as an amendment to any Transaction
Document as required to serve the purposes hereof, and in the event of any
conflict between the terms and provisions of the Certificate of Designation or
any other Transaction Document, on the one hand, and the terms and provisions of
this Agreement, on the other hand, the terms and provisions of this Agreement
shall prevail.

 

7.       Registration Rights Agreement. The Company shall file a resale
registration statement registering all of the shares underlying the Preferred
Stock within 45 days of the closing of the Merger and cause such registration
statement to be declared effective within 90 days of the closing of the Merger
Agreement and maintain the effectiveness of such registration statement until
the earlier of (x) the 12-month anniversary of the closing date of the Merger
and (y) the first day as of which all Securities issued and sold hereunder may
be sold under Rule 144 and the Company is then in compliance with the current
public information required under Rule 144 (“144 Date”). In the event that the
Company fails to meet any of the deadlines above, or maintain the effectiveness
of the registration statement as required above, the Company shall pay the
Purchaser, in cash on each monthly anniversary, liquidated damages equal to 2%
per month of the Stated Value of the Preferred Stock then outstanding (pro-rata
for any partial months). Additionally, if, prior to the 144 Date, the Company
shall determine to prepare and file with the Commission a registration statement
relating to an offering for its account or the account of others under the
Securities Act of the Common Stock, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the stock
option or other employee benefit plans, the Company shall deliver to each
Purchaser a written notice of such determination and if, within 15 Business Days
after the date of delivery of such notice, the Purchaser (or any permitted
successor or assign) shall so request in writing, the Company shall include in
such registration statement all or any part of the Conversion Shares that such
Purchaser requests to be registered. In the case of inclusion in a
firm-commitment underwritten offering, the Purchasers must sell their Conversion
Shares on the same terms set by the underwriters for shares of Common Stock to
be sold for the account of the Company.

 

6 

 



 

8.       Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each
Purchaser.

 

9.       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

10.       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Purchaser. The Company may not assign
(except by merger) its rights or obligations hereunder without the prior written
consent of the Purchaser of the then-outstanding Securities. The Purchaser may
assign their rights hereunder in the manner and to the Persons as permitted
under the Purchase Agreement.

 

11.       Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

12.       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

13.       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 



7 

 

 

14.       Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

15.       Market Standstill. From the date hereof until __ days following the
date hereof, the Company), other than an Exempt Issuance, neither the Company
nor any Subsidiary shall make any issuance whatsoever of Common Stock or Common
Stock Equivalents. Other than to the Purchaser, the Company shall not issue any
additional shares of Preferred Stock after the date hereof.

 

[SIGNATURE PAGE FOLLOWS]

 



8 

 

 

Executed as of the first date written above by the undersigned duly authorized
representatives of the Company and the Purchaser:

 

ENERJEX RESOURCES, INC.

 

 

By:       Name:        Title:       

 

 

ALPHA CAPITAL ANSTALT

 

Signature of Authorized Signatory:

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

9 

 

 

Annex A

 

Promissory Notes:

 

$50,000 Secured Promissory Note issued on July 14, 2017.

$50,000 Secured Promissory Note issued on July 27, 2017.

$125,000 Secured Promissory Note issued on August 30, 2017.

 

Parent Stock:

 

26,510,806 shares.

 



10 

 

 

